Citation Nr: 1716753	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-04 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied a rating in excess of 50 percent for PTSD.  

In a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's PTSD rating to 70 percent, effective March 5, 2010, the date of the Veteran's claim.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id. 

This claim had originally included a request for a total disability rating based on individual unemployability (TDIU).  In the March 2016 rating decision, the Veteran was granted TDIU at 100 percent, effective March 5, 2010.  As this constitutes a full grant of benefits sought, the Board finds that the TDIU appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Likewise, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC).  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings.  See 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. § 3.350(i), 4.29, 4.30.  Further, there is no lay or medical evidence that the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of a limb, blindness, or deafness.  See 38 U.S.C.A. § 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i).  As such, the Board will not infer the issue of entitlement to SMC.
The Board remanded the issue for further development in February 2015.  The actions requested by the February 2015 Board remand were accomplished to the extent possible and the case was subsequently returned to the Board after readjudication.  A review of the record indicates that the AOJ substantially complied with the Board's remand directives because the Board requested that the AOJ obtain a VA examination/opinion and this was accomplished in February 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran provided sworn testimony during a July 2013 travel board hearing before the undersigned Veterans Law Judge.  A transcript of the July 2013 hearing is associated with the claims file. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. 


FINDING OF FACT

The Veteran's PTSD is not manifested by symptoms productive of total occupational and social impairment.   


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions in the VCAA with respect to the Veteran's claims through VCAA notices dated May 2007 and March 2010.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this case, the Board finds that VA met its duty to assist the Veteran through securing and incorporating into the claims file his service treatment records and relevant post-service treatment records.  He was also afforded relevant VA examinations in May 2010, April 2011, May 2011, and December 2012.  Additionally, pursuant to the February 2015 Board remand, another VA examination was afforded in February 2016.  To that end, when VA undertakes to either provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, collectively, the VA examinations and opinions of record are adequate for adjudicating the currently appealed claim because the examiners reviewed the claims file in conjunction with the examination and provided sufficient rationales for the opinions proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist.  No further development is necessary to assist the Veteran in substantiating this claim.

II.  Applicable laws and regulations

Disability evaluations are determined by applying the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases/injuries incurred/aggravated during military service and residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  See 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period, known as staged ratings.  See Hart v. Mansfield, 12 Vet. App. 505, 509-510 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's PTSD is under DC 9411.  See 38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id. 

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 2013) [hereinafter DSM-IV]).  The Board does note that, during the pendency of the claim, all references to the DSM-IV have been updated to references to the DSM-5, which does not utilize the GAF score system.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  However, this change does not apply to appeals that were pending before the Board prior to August 4, 2014.  Id.  As such, the DSM-IV and the GAF score system are still applicable in this case.  Id.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. 
§ 3.159(a)(1) (2016). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

III.  Factual Background and Analysis

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Here, the Veteran has been diagnosed with PTSD and major depressive disorder (MDD) per the DSM-5 as well as generalized anxiety disorder (GAD) and panic disorder per the DSM-IV.  See the February 2016 VA examination, the June 2012 evaluation report by a private physician, and the May 2011 VA examination.  Although the February 2016 examiner noted that it is possible to differentiate what symptoms and functional impairments are attributable to PTSD and which are attributable to MDD, she later noted that "the depression appears related to his ptsd."  See February 2016 VA examination at pages 1-2.  Further, the examiner noted overlapping symptoms of PTSD and MDD, such as problems with irritability, concentration, and sleep, among others discussed below.  As such, the Board will consider all of the Veteran's psychiatric symptoms together. 

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.  The Board will first address the relevant lay statements.  In a March 2010 statement by the Veteran's wife, she noted that, despite his history of psychiatric symptoms, the Veteran "is feeling better now that he is getting his meds."  She noted that the Veteran has to take his medications, or else "you can see the pain in his face and body."  She also noted that "[t]here are times my husband talk to me like a little child and he would be talking to someone that is not there."  In a September 2010 statement by the Veteran, he noted that his "mind is always going back to [his] experience in Vietnam" and that he is "afraid of crowds."  In an undated statement, submitted around May 2013, the Veteran's daughter stated that she observed her father's "mental instability" growing up and that the Veteran "was and still is afraid of socializing."  She also described how it was "extremely difficult to talk to [the Veteran] because of his odd behavior and his conspiracy thinking."  

In a May 2013 statement by the Veteran's wife, she noted that the Veteran's PTSD is "taking a grave toll on his life" and described how he "is a very sad person, he is always angry at himself or others for not understanding him, and he is unhappy with life and friends."  She noted that he "has few friends because of his condition and he is always frustrated when things are not going his way."  She stated that the Veteran "suffers from insomnia, worries a lot, spends lots of time in bed or in front of the TV, loss of appetite, very restless, short attention span, and has angry outbursts when someone passes him."  She also stated that he "feels helpless," "is not physically active," has a personality that "changes from day to day," and "feels as if the dogs are his only friends."  She also stated that the Veteran "suffers from memory loss when he is on the road" and that she goes "everywhere with him" to help navigate.  She also described the Veteran as being:  indecisive, easily distracted, slow-thinking, slow-moving, inactive, and unable to concentrate.  She stated that he is "always staring into space," talks to "the unknown," has a loss of energy, feels worthless, feels like no one cares about him, feels guilt for burdening others, is always thinking about past mistakes and failures, has cloudy/confusing thoughts, forgets everyday tasks, does not remember holidays/birthdays, cries for no reason, has thoughts of death and worries about her dying, has trouble sleeping, gets night sweats, has nightmares and flashbacks, and talks to his "invisible friend."  

During the July 2013 hearing before the undersigned Veteran's Law Judge, the Veteran testified that he currently: feels hopelessness, fear, depression, unhappiness, and worry; is quick to startle and anger; has suicidal thoughts; has panic attacks that can last up to a half hour and cannot be in a crowd; wakes up startled two or three times per night from war-related nightmares; has memory problems and difficulty concentrating; feels anger when he is driving and toward his father and VA; has no friends; does not get along with his brother-in-law and feels misunderstood by his wife; can leave his house whenever he wants to, if needed; feels that his medication makes him physically weak and only "works a little bit." 

The Veteran and his wife and daughter are competent to report these lay-observable symptoms, and there is no evidence that these statements are not credible.  See Jandreau, 492 F.3d 1372.  As such, the Board finds that these statements are entitled to probative weight concerning the severity of the Veteran's symptoms during this period.

The Board will now address the relevant medical evidence, beginning with VA medical records.  In March 2010 records from Greenville VA Medical Center (VAMC), the provider noted that the Veteran's PTSD was "chronic stable on current meds" and that the Veteran was to follow up with mental health counseling (mhc) as his schizophrenia (sch) medications were "helping as per [patient]."  The Veteran denied mood swings and suicidal or homicidal ideations.  In June 2010 records from Greenville VAMC, the provider recorded that the Veteran's thought process/content was "logical, linear" and he denied hallucinations, delusions, and ideas of reference.  The Veteran endorsed waking up at the same time every night.  

In November 2010 records from Greenville VAMC, the provider again noted that the Veteran's PTSD was "chronic stable on current meds" and that the Veteran was to follow up with mental health counseling (mhc) as his schizophrenia (sch) medications were "helping as per [patient]."  In November 2011 records from Greenville VAMC, the provider noted that the Veteran continued endorsing nightmares and insomnia and was drinking alcohol "to mask sym[ptoms]."  Records from Greenville VAMC dated March 2013, April 2013, April 2013, and May 2013 note that the Veteran was "[v]ery receptive" to his group therapy/anger management sessions.  In April 2013 and December 2013 records from Greenville VAMC, the provider noted that the Veteran's behavior was pleasant and cooperative, his thought process/content was "logical, linear," and he denied hallucinations, delusions, and ideas of reference.  

In March 2014 records from Greenville VAMC, a new provider noted that the Veteran was psychiatrically hospitalized in December 2010.  The provider stated that the Veteran continued to take a low dose of Depakote, because the Veteran reported sometime having "trouble falling asleep."  The Veteran endorsed that the "only thing that has helped him sleep and cope with his symptoms is marijuana, which he admits to smoking every night."  The provider noted that the Veteran had: normal behavior, polite/cooperative/attentive attitude, normal affect, logical/linear/goal-directed thought process, appropriate (no delusions, preoccupations, obsessions, or phobias) thought content, grossly intact short term and long term memory, fair concentration/attention, fair impulse control, good insight, fair judgement, intact ability for abstract thinking, and no suicidal ideations.

In July 2014 records from Greenville VAMC, the Veteran endorsed that he wanted to remain on Depakote because "he feels this medication is helping to control his irritability."  The Veteran endorsed having more intrusive and distressing memories and limited social contacts with whom he can de-stress.  The Veteran stated that he doesn't "get along with people" and continues marijuana use daily for sleep.

In October 2014 records from Greenville VAMC, the provider again noted that the Veteran had: normal behavior, polite/cooperative/attentive attitude, normal affect, logical/linear/goal-directed thought process, appropriate (no delusions, preoccupations, obsessions, or phobias) thought content, grossly intact short term and long term memory, good concentration/attention, good impulse control, good insight, good judgement, intact ability for abstract thinking, and no suicidal ideations.  During the symptom review, the Veteran endorsed that his sleep is generally "okay," his irritability/anger is mild, he has occasional bouts of depression, his nightmares have attenuated over time, and he has no flashbacks.

In March 2015 records from Greenville VAMC, the Veteran endorsed that he was taking his medications, which were "helping a little bit."  The Veteran also endorsed worsening depression and frustration with VA.  He stated that he continues to use marijuana "to cope" and said that his concentration and focus are "messed up."  He reported that he doesn't trust anybody, has poor motivation and anxiety, and relies on his wife to do "everything" for him.  The provider noted that the Veteran had: normal behavior, polite/cooperative/attentive attitude, mildly irritated affect (but normally ranged and congruent to content), logical/linear/goal-directed thought process, appropriate (no delusions, preoccupations, obsessions, or phobias) thought content, grossly intact short term and long term memory, good concentration/attention, fair impulse control, fair insight, fair judgement, intact ability for abstract thinking, and no suicidal ideations.  During the symptom review, the Veteran endorsed that he wakes up around five times per night," he argues more with his wife, he experiences depressive/anxiety symptoms, his nightmares have attenuated over time, and he has no flashbacks.

In July 2015 records from Greenville VAMC, the Veteran endorsed depression and reported that he was "just existing."  During the psychiatric review of systems, the provider noted that the Veteran's mood is very depressed and that he expressed anxiety over finances.  During the mental status exam, the provider noted that the Veteran had: cooperative/attentive attitude, frustrated mood, mildly dysphoric affect (some irritation, but congruent to content), logical/goal-directed thought process, appropriate (no hallucinations/delusions) thought content, good insight, good judgement, and no suicidal or homicidal ideations.  The Veteran continued to endorse using marijuana daily because it "helps his PTSD."

In November 2015 records from Greenville VAMC, the Veteran stated that his Citalopram and Depakote medications were "helping," but still endorsed depression and anxiety.  The Veteran denied psychosis, but stated that he still wakes up around five times per night and still uses marijuana.  During the mental status exam, the provider noted that the Veteran had: cooperative/attentive behavior, normal mood, less animated than usual mildly dysphoric affect (but good range and congruent to content), logical/goal-directed thought process, appropriate (no hallucinations/delusions) thought content, good insight, good judgement, and no suicidal or homicidal ideations.

These VA medical records indicate a longitudinal treatment history with the Veteran, which indicates that the Veteran's symptoms and limitations are not as severe as described by this private provider in the June 2012 records discussed below.  As such, the Board finds that the VA medical records are entitled to more probative weight concerning the severity of the Veteran's symptoms during this period than the private provider's isolated and outlying examination/opinion.

The Board will now address the relevant, private treatment records.  In June 2012, a private provider completed both a psychological evaluation report and a psychiatric/psychological impairment questionnaire.  The provider diagnosed the Veteran with PTSD, MDD, and GAD.  During the examination, the Veteran endorsed the following symptoms/limitations: anxiety, insomnia, suicidal ideation, anhedonia, inattention, lethargy, tearfulness, impaired memory, panic attacks, fainting spells, withdrawal from daily activities, social isolation, decreased energy, nervousness, intrusive and distressing memories, nightmares, avoidance of people and places, hyperarousal, and hypersensitivity.  This provider also noted that the Veteran was hospitalized in December 2010 for anxiety and depression.  

During the mental status examination, this provider noted that the Veteran had impaired cognition, attention, and concentration that prevented him from performing work activities on a sustained, regular basis and from carrying out required activities of daily living.  This provider also noted that the Veteran's highest GAF score in the past year was 40, which, per the DSM-IV, is indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The provider indicated that the Veteran was experiencing: memory loss for names of close relatives, own occupation, or own name; deficiencies in family relations; persistent danger of hurting self or others; deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; disorientation to time or place; inability to establish and maintain effective relationships; deficiencies in judgment; and suicidal ideation.  

Based on this examination, the provider opined that the Veteran was markedly limited in his ability to: remember locations and work-like procedures; maintain attention and concentration for extended periods; perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; sustain ordinary routine without supervision; work in coordination with or in proximity to others without being distracted by them; complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; interact appropriately with the general public; accept instructions and respond appropriately to criticism from supervisors; get along with co-workers or peers without distracting them or exhibiting behavioral extremes; maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness; respond appropriately to changes in the work setting; be aware of normal hazards and take appropriate precautions; travel to unfamiliar places or use public transportation; and set realistic goals or make plans independently.  

However, the Board notes, as the private provider also noted in his report, that the Veteran had a gap in receiving mental health services at the time of this examination.  There is no indication that this private provider has a longitudinal treatment history with the Veteran and this isolated examination/opinion is inconsistent with the weight of the remainder of the evidence currently of record, which indicates that the Veteran's symptoms and limitations are not as severe as described by this private provider.  As such, the Board finds that the June 2012 private provider records are entitled to little probative weight concerning the severity of the Veteran's symptoms during this period.

The Board will now address the relevant, VA examinations and opinions.  The Veteran was afforded relevant VA examinations in May 2010, May 2011, December 2012, and February 2016.  During the May 2010 examination, the Veteran reported mild remission of PTSD symptoms due to treatment and medication management for Citalopram and Valproic.  Further, the Veteran reported sleeping an average of 8 hours per night and endorsed having: nightmares about once per week; intrusive thoughts daily; mild distress from flashbacks; hypervigilance with an exaggerated startle response to loud noises and avoiding crowds; problems with anger and irritability; mild transient symptoms of depression that will last for a couple of hours at a time; low energy and appetite; feelings of hopelessness; no close friends outside of family and difficulty trusting others; mild difficulty with memory; difficulty managing stress on the job; and occasionally skipped hygiene about 2 to 3 times per week due to poor motivation.  The Veteran reported that he was able to mow his lawn, play with his dogs, drive, manage his finances, and take care of basic cooking and cleaning tasks.  During the mental status examination, the examiner noted, among other findings, that the Veteran presented with mild difficulty with attention and memory.  The examiner opined that the Veteran has "moderate impairment of functioning due to symptoms of PTSD with moderate impairment of social functioning and moderate impairment of occupational functioning."  

During the May 2011 examination, the Veteran reported that his PTSD had "gotten worse."  He endorsed that he drinks 2 to 3 beers about 3 to 4 times per week and smokes marijuana every night "to help him to sleep."  He said that he has good relationships with his wife, daughter, step-children, and grandchildren, but denied any close or casual friends.  The Veteran reported that he sometimes cooks/cleans and stays at home watching reality television shows with his wife.  During the mental status examination, the examiner noted, among other findings, that the Veteran presented with a constricted and anxious affect, mild impairment of memory for immediate information, an intelligence estimated to be in the average range, and partial insight into his current condition.  The examiner opined that: (1) in terms of his "social adaptability and interactions with others, the Veteran is "considerably impaired;" (2) in terms of his ability to maintain employment and perform job duties in a reliable/efficient manner, the Veteran is also "considerably impaired;" and (3) overall, his level of disability was "in the considerable range."  

In December 2012, an examiner completed a PTSD Disability Benefits Questionnaire, in which she diagnosed the Veteran with PTSD, depressive disorder not otherwise specified (NOS), and cannabis abuse disorder.  The examiner indicated that the following symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning: recurrent and distressing recollections of the traumatic event, including images, thoughts, or perceptions; recurrent and distressing dreams of the event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  With regard to all of the diagnosed mental disorders, the examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  Further, the examiner noted the discrepancy in level of impairment presented in VA treatment records and the June 2012 private evaluation, but concluded that the evidence of record did not show an increase in severity since the May 2011 VA examination.  

In February 2016, an examiner completed a new PTSD Disability Benefits Questionnaire, in which she diagnosed the Veteran with PTSD and major depressive disorder (MDD).  The examiner indicated that the following symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning: recurrent, involuntary, intrusive, and distressing memories of the traumatic event; recurrent and distressing dreams in which the content and/or affect of the dream are related to the traumatic event; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event; avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event; persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance; depressed mood; anxiety; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and cannabis use three times per week.  Overall, the examiner opined that the Veteran demonstrates moderate mental health symptoms that do not render him unable to secure/maintain substantially gainful employment.  Further, the examiner noted that the Veteran's symptoms "do not appear as severe" as noted in the June 2012 private opinion.

These VA examinations/opinions, indicating that the Veteran has moderate to considerable functional impairment from his mental health symptoms, are consistent with the weight of the remainder of the evidence currently of record.  As such, the Board finds that these VA examinations/opinions are entitled to more probative weight concerning the severity of the Veteran's symptoms during this period than the private provider's isolated and outlying examination/opinion.

In sum, the preponderance of the evidence is against a rating in excess of 70 percent for this period, as the evidence does not support a finding of total occupational and social impairment due to such symptoms as described in the General Formula.  See 38 C.F.R. § 4.130, DC 9411.  Despite the February 2016 VA examination indicating that the Veteran has one of the symptoms indicative of a 100 percent rating (intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene), the weight of the evidence described above, apart from the outlying June 2012 private opinion, shows that the Veteran's symptoms more closely approximate those attributed to a 70 percent rating, which indicates occupational and social impairment, with deficiencies in most areas.  Id.  Such an isolated incident does not indicate that the Veteran is as persistently and grossly impaired as contemplated by the 100 percent rating.    

The Veteran has not demonstrated any other symptomatology of comparable severity to the listed symptoms considered by a 100 percent rating.  See Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall level of social and occupational impairment due to his PTSD more nearly approximates the level contemplated by a 100 percent rating.  Therefore, the Board finds that an increased rating in excess of 70 percent from March 5, 2010, forward for PTSD is not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned 70 percent rating from March 5, 2010, forward.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, for the reasons stated above, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 70 percent from March 5, 2010, forward is warranted.  As the preponderance of the evidence is against the claim for an increase from March 5, 2010, forward, the benefit of the doubt doctrine is not applicable and the claim is denied. 


ORDER

Entitlement to an increased rating in excess of 70 percent for PTSD is denied.


____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


